Exhibit 10.1

FACTSET RESEARCH SYSTEMS INC.

2004 STOCK OPTION AND AWARD PLAN

AS AMENDED AND RESTATED

FactSet Research Systems Inc. (the “Company”) hereby establishes the FactSet
Research Systems Inc. 2004 Stock Option and Award Plan, as amended and restated,
effective December 14, 2010 (the “Plan”). The Plan was originally effective
December 22, 2004, and most recently amended on December 14, 2010.

 

1.     PURPOSE

The primary purpose of the Plan is to provide a means by which key employees of
the Company and its Subsidiaries (as defined herein) can acquire and maintain
stock ownership, thereby strengthening their commitment to the success of the
Company and its Subsidiaries and their desire to remain employed by the Company
and its Subsidiaries. The Plan also is intended to attract, employ, and retain
key employees and to provide such employees with additional incentive and reward
opportunities designed to encourage them to enhance the profitable growth of the
Company and its Subsidiaries.

 

2.     DEFINITIONS

The following words and phrases, when used herein, unless their context clearly
indicates otherwise, shall have the following respective meanings:

Affiliate means any corporation or any other entity (including, but not limited
to, partnerships and joint ventures) controlling, controlled by, or under common
control with the Company.

Award means a grant under the Plan of Options, Restricted Stock, Restricted
Stock Units, Performance Units, Performance Shares or SARs.

Award Agreement means any written agreement, contract or other instrument or
document evidencing any Award granted under the Plan, which may, but need not,
be executed or acknowledged by a Grantee.

Board means the board of directors of the Company.

Cause means discharge of a Grantee (i) on account of fraud, embezzlement or
other unlawful or tortuous conduct, whether or not involving or against the
Company or any Subsidiary or affiliate, (ii) for willful violation of a policy
of the Company or any Subsidiary or affiliate, (iii) for serious and willful
acts of misconduct detrimental to the business or reputation of the Company or
any Subsidiary or affiliate or (iv) for “cause” or any like term as defined in
any written employment contract with the Grantee. The determination of whether a
discharge of a Grantee is for cause shall be determined in good faith by the
Committee whose decision shall be final and binding.

Change of Control means that either of the following events shall have occurred:
(a) a person, partnership, joint venture, corporation or other entity, or two or
more of any of the foregoing acting as a group (or a “person” within the meaning
of Section 13(d)(3) of the 1934 Act, other than the Company, a Subsidiary, or an
employee benefit plan (or related trust) of the Company or a Subsidiary,
become(s) the “beneficial owner” (as defined in Rule 13(d)(3) under the 1934
Act) of 20% or more of the then-outstanding voting stock of the Company;
(b) during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board (together with any new director whose
election by the Board or whose nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of the directors
then still in office who either were directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the directors then in office; (c) all
or substantially all of the business of the Company is disposed of pursuant to a
merger, consolidation or other transaction in which the Company is not the
surviving corporation or the Company combines with another company and is the
surviving corporation (unless the shareholders of the Company immediately
following such merger, consolidation, combination, or other transaction
beneficially own, directly or indirectly, more than 50% of the aggregate voting
stock or other ownership interests of (x) the entity or entities, if any, that
succeed to the business of the Company or (y) the combined company); (d) the
Company is a party to a merger, consolidation, sale of assets or other
reorganization, or a proxy contest, as a consequence of which the Board in
office immediately prior to such transaction or event constitutes less than a
majority of the Board thereafter; or (e) the shareholders of the Company approve
a sale of all or substantially all of the assets of the Company or a liquidation
or dissolution of the Company.



--------------------------------------------------------------------------------

Committee means the committee of the Board appointed pursuant to Section 4.1.

Company means FactSet Research Systems Inc., a Delaware corporation.

Disability means a disability of a nature that would qualify the Grantee for
long-term benefits under the Company’s long-term disability plan.

Effective Date means December 22, 2004.

Fair Market Value of any Share, as of any applicable date, means (i) if Shares
are then listed on a national securities exchange, the “fair market value” shall
be the closing price for a Share on such exchange on the date in question, or,
if there has been no sale of such security on that date, the closing price for a
Share on such exchange on the last preceding business day on which such security
was traded; or (ii) if Shares are then not listed on a national securities
exchange, the “fair market value” shall be the mean of the bid and asked prices
for a Share in the over the counter market as reported in the National
Association of Securities Dealers Automatic Quotation System (NASDAQ) on that
date, or, if there be no such quotation on that date, such prices on the last
preceding business day on which there was such a quotation.

Freestanding SAR means a SAR that is granted independently of any Option.

Grant Date means, with respect to an Award, the date the Award was granted.

Grantee means an individual who has been granted an Award.

Incentive Stock Option means an Option to purchase Shares which is designated as
an Incentive Stock Option and is intended to meet the requirements of Code
Section 422.

Internal Revenue Code means the Internal Revenue Code of 1986, as amended, and
any succeeding Internal Revenue Code, and references to sections herein shall be
deemed to include any such section as amended, modified or renumbered.

1934 Act means the Securities and Exchange Act of 1934, as amended.

1933 Act means the Securities Act of 1933, as amended.

Nonqualified Stock Option means an Option to purchase Shares which is not
intended to be an Incentive Stock Option.

Option means any incentive stock option or nonqualified stock option granted
under the Plan.

Option Price means the per share purchase price of a Share subject to an Option.

Parent means any corporation (other than the Company) in an unbroken chain of
corporations ending with the employer corporation if, at the time of granting an
option, each of the corporations other than the employer corporation owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

Performance Based Exception means the performance-based exception set forth in
Internal Revenue Code Section 162(m)(4)(C) from the deductibility limitations of
Code Section 162(m).

Performance Goals means the goals determined by the Committee, in its sole
discretion, to be applicable to a Grantee with respect to an Award.

Performance Share means any Award granted under Section 8.

Performance Unit means any Award granted under Section 8.

Period of Restriction means the period during which Shares of Restricted Stock
and Restricted Stock Units are subject to forfeiture and/or restrictions of
transferability.



--------------------------------------------------------------------------------

Plan means the FactSet Research Systems Inc. 2004 Stock Option and Award Plan As
Amended and Restated as set forth herein and as it may from time to time be
amended.

Restricted Stock means any Award granted under Section 7.

Restricted Stock Unit means any Award granted under Section 7.

SEC means the Securities and Exchange Commission.

Section 16 Grantee means a person subject to potential liability under
Section 16(b) of the 1934 Act with respect to transactions involving equity
securities of the Company.

Share means the common stock of the Company, par value $0.01 per share.

Stock Appreciation Right or SAR means an Award, granted alone or in connection
with a related Option, that pursuant to Section 6 is designated as a SAR.

Subsidiary means a corporation as defined in Section 424(f) of the Internal
Revenue Code with the Company being treated as the employer corporation for
purposes of this definition.

10% Owner means a person who owns stock (including stock treated as owned under
Section 424(d) of the Internal Revenue Code) possessing more than 10% of the
total combined voting power of all classes of stock of the Company.

Tandem SAR means an SAR that is granted in connection with a related Option, the
exercise of which shall require forfeiture of the right to purchase an equal
number of Shares under the related Option (and when a Share is purchased under
the Option, the SAR shall be cancelled to the same extent).

Termination of Employment occurs on the last day an individual is employed by
the Company or any of its Subsidiaries or any Parent; notwithstanding the
foregoing, for an individual who is an employee of a Subsidiary, the individual
shall be deemed to have a Termination of Employment on the last day on which the
Company owns voting securities possessing at least 50% of the aggregate voting
power of such Subsidiary’s outstanding voting securities.

 

3.     SHARES SUBJECT TO THE PLAN

 

3.1     Number of Shares

Subject to adjustment as provided in Section 3.3, the total number of Shares
available for grant under the Plan shall not exceed 11,500,000. Any Shares
issued in connection with Awards other than Options and Stock Appreciation
Rights shall be counted against the 11,500,000 limit described above as two and
one-half (2- 1/2) Shares for every one Share issued in connection with such
Award or by which the Award is valued by reference. No Employee shall be granted
Options, Stock Appreciation Rights or other Awards (counted, as described above,
as two and one-half (2- 1/2) Shares awarded for every one Share issued in
connection with such Award or by which the Award is valued by reference) in any
calendar year covering more than 500,000 Shares. Shares granted under the Plan
may be either authorized but unissued Shares or treasury Shares. No more than
11,500,000 shares may be issued in the form of Incentive Stock Options.

 

3.2     Lapsed Awards

If an Award terminates, expires or lapses, for any reason, any Shares subject to
such Award again shall be available to be the subject of an Award.

 

3.3     Adjustments in Awards and Authorized Shares

In the event of any merger, reorganization, consolidation, recapitalization,
separation, liquidation, stock dividend, split-up, Share combination, or other
change in the corporate structure of the Company affecting the Shares, the
Committee shall adjust the number and class of Shares which may be delivered
under the Plan, the number, class and price of Shares subject to outstanding
Awards, and the numerical limits of 5.1, 6.1, 7.1 and 8.1, in such manner as the
Committee (in its sole discretion) shall determine to be appropriate to prevent
the dilution or diminution of such Awards and any such adjustment may, in the
sole discretion of the Committee, take the form of Options covering more than
one class of Shares. Notwithstanding the preceding, the number of Shares subject
to any Award always shall be a whole number. Any such adjustment shall be
conclusive and binding for all purposes of the Plan.



--------------------------------------------------------------------------------

 

3.4     Awards Granted to Non-US Employees

Awards may be granted to Grantees who are foreign nationals or employed outside
the United States, or both. Notwithstanding any provisions of the Plan to the
contrary, in order to foster and promote achievement of the purposes of the Plan
or to comply with provisions of laws in other countries in which the Company
operates or has employees, the Committee, in its sole discretion, shall have the
power and authority to (i) determine which individuals (if any) employed by the
Company outside the United States are eligible to participate in the Plan,
(ii) modify the terms and conditions of any Awards made to Grantees, and
(iii) establish subplans and modified Option exercise procedures and other Award
terms and procedures to the extent such actions may be necessary or advisable.
Awards to such individuals may be made on such terms and conditions different
from those applicable to employees employed in the United States as may, in the
judgment of the Committee, be necessary or desirable in order to recognize
differences in local law or tax policy. The Committee may also impose conditions
on the exercise or vesting of Awards in order to minimize the Company’s
obligation with respect to tax equalization for employees on assignment outside
their home country.

 

3.5     Share Counting

The following shall apply in determining the number of Shares remaining
available for grant under this Plan:

(a) In connection with the granting of an Option or other Award (other than a
Performance Unit denominated in dollars), the number of Shares available for
issuance under this Plan shall be reduced by the number of Shares in respect of
which the Option or Award is granted or denominated, pursuant to Section 3.1.

(b) Whenever any outstanding Option or other Award (or portion thereof) expires,
is cancelled, is forfeited, or is otherwise terminated for any reason without
having been exercised, the Shares allocable to the expired, cancelled, forfeited
or otherwise terminated portion of the Option or Award may again be the subject
of Options or Awards granted under this Plan.

 

4.     ADMINISTRATION

 

4.1     Administrative Committee

The Plan shall be administered by the Compensation Committee (the Committee) of
the Board, which shall consist of not less than two persons who are directors of
the Company, each of whom shall qualify as (i) an “outside director” within the
meaning of Section 162(m) of the Internal Revenue Code and (ii) a “non-employee
director” within the meaning of Rule 16b-3 promulgated under Section 16(b) of
the 1934 Act, or, (iii) if there are less than two persons who so qualify, then
the Committee shall consist of all the directors serving on the Board.

 

4.2     Authority of the Committee

The Committee shall have full and final authority, in its discretion, but
subject to the express provisions of the Plan, as follows:

(a) to grant Awards and to select the persons to be granted Awards;

(b) to determine (1) when Awards may be granted and any conditions which must be
satisfied before an Award is made and (2) what types of Awards will be granted
and the size and terms thereof;

(c) to interpret the Plan and to make all determinations necessary or advisable
for the administration of the Plan;

(d) to establish objectives and conditions for earning Awards;

(e) to establish objectives and conditions for earning Awards;



--------------------------------------------------------------------------------

(f) to determine whether an Award shall be evidenced by an agreement and, if so,
to determine the terms of such agreement (which shall not be inconsistent with
the Plan) and who must sign such agreement;

(g) to determine whether the conditions for earning an Award have been met and
whether an Award will be paid at the end of the performance period;

(h) to determine if and when an Award may be deferred;

(i) to determine whether the amount or payment of an Award should be reduced or
eliminated;

(j) to determine the guidelines and/or procedures for the payment or exercise of
Awards; and

(k) to determine whether an Award should qualify, regardless of its amount, as
deductible in its entirety for federal income tax purposes, including whether
any Awards granted Named Executive Officers comply with the Performance Based
Exception under Internal Revenue Code Section 162(m).

(l) to prescribe, amend, and rescind rules relating to the Plan;

(m) to determine, subject to the terms of the Plan, the terms and provisions of
the written agreements by which all Awards shall be granted and, with the
consent of the Grantee, to modify any such Award Agreement at any time; and

(n) to impose such additional conditions, restrictions, and limitations upon the
grant, exercise or retention of Awards as the Committee may, before or
concurrently with the grant thereof, deem appropriate.

The determination of the Committee on all matters relating to the Plan or any
Award or Award Agreement shall be conclusive, final. No member of the Committee
shall be liable for any action or determination made in good faith with respect
to the Plan or any Award and binding on all parties concerned, including the
Company, its stockholders and any person receiving an Award under the Plan.

To the extent not prohibited by law, the Committee may delegate its authority
hereunder and may grant authority to employees or designate employees of the
Company to execute documents on behalf of the Committee or to otherwise assist
the Committee in the administration and operation of the Plan.

 

5.     STOCK OPTIONS

 

5.1     Grant of Options

Subject to the terms and provisions of the Plan, Options may be granted to
employees of the Company or its Subsidiaries at any time and from time to time
as determined by the Committee in its sole discretion. In selecting the
individuals to whom Options may be granted, in determining the number of Shares
subject to each Option, and in determining the other terms and conditions
applicable to each Option, the Committee shall take into consideration such
factors as it deems relevant in promoting the purposes of the Plan. The
Committee, in its sole discretion, may grant Incentive Stock Options,
Nonqualified Stock Options, or a combination thereof.

 

5.2     General Conditions

(a) The Grant Date of an Option shall be the date on which the Committee grants
the Option or such later date as specified in advance by the Committee.

(b) The term of each Option shall be a period of not more than ten years from
the Grant Date, and shall be subject to earlier termination as herein provided.

(c) A Grantee may, if otherwise eligible, be granted additional Options.

(d) No Option may be granted more than 10 years from the earlier of the date the
Plan is adopted or the date the Plan is approved by the Stockholders of the
Company.

(e) At any time after any Option becomes exercisable, the Committee shall have
the right to elect, in its sole discretion and without the consent of the holder
thereof, to cancel such Option and to cause the Company to pay to the Grantee



--------------------------------------------------------------------------------

the excess of the Fair Market Value of the Shares covered by such Option over
the Option Price of such Option at the date the Committee provides written
notice (the “Buy Out Notice”) of its intention to exercise such right. Buy outs
pursuant to this provision shall be effected by the Company as promptly as
possible after the date of the Buy Out Notice. Payments of buy out amounts may
be made in cash, in Shares, or partly in cash and partly in Shares, as the
Committee deems advisable. To the extent payment is made in Shares, the number
of Shares shall be determined by dividing the amount of the payment to be made
by the Fair Market Value of a Share at the date of the Buy Out Notice.

 

5.3     Option Price

No later than the Grant Date of any Option, the Committee shall determine the
Option Price of such Option. Subject to Section 6.3 with respect to Incentive
Stock Options, the Option Price of an Option shall be at such price (which may
not be less than 100% of the Fair Market Value of a Share on the Grant Date
unless the Option was granted through the assumption of, or in substitution for,
outstanding awards previously granted to individuals who became employees of the
Company as a result of a merger, consolidation, acquisition or other corporate
transaction involving the Company), as the Committee, in its discretion, shall
determine.

 

5.4     Grant of Incentive Stock Options

At the time of the grant of any Option, the Committee may designate that such
Option shall be made subject to additional restrictions to permit it to qualify
as an Incentive Stock Option. Any Option designated as an Incentive Stock
Option:

(a) shall have an Option Price of (1) not less than 100% of the Fair Market
Value of a Share on the Grant Date or (2) in the case of a 10% Owner, not less
than 110% of the Fair Market Value of a Share on the Grant Date;

(b) shall be for a period of not more than ten years (five years, in the case of
a 10% Owner) from the Grant Date, and shall be subject to earlier termination as
provided herein or in the applicable Award Agreement;

(c) shall not have an aggregate Fair Market Value (determined for each Incentive
Stock Option at its Grant Date) of the Shares with respect to which Incentive
Stock Options are exercisable for the first time by such Grantee during any
calendar year (under the Plan and any other employee stock option plan of the
Grantee’s employer or any Parent or Subsidiary thereof (Other Plans)),
determined in accordance with the provisions of Section 422 of the Internal
Revenue Code, which exceeds $100,000 (the $100,000 Limit);

(d) shall, if the aggregate Fair Market Value of the Shares (determined on the
Grant Date) with respect to all Incentive Stock Options previously granted under
the Plan and any Other Plans (Prior Grants) and any Incentive Stock Options
under such grant (the Current Grant) which are exercisable for the first time
during any calendar year would exceed the $100,000 Limit, be exercisable as a
separate Nonqualified Stock Option at such date or dates as are provided in the
Current Grant;

(e) shall be granted within 10 years from the earlier of the date the Plan is
adopted or the date the Plan is approved by the stockholders of the Company; and

(f) shall require the Grantee to notify the Committee of any disposition of any
Shares issued pursuant to the exercise of the Incentive Stock Option within two
years of the date of grant or within one year of the date of exercise (except in
the event of the death of the Grantee), within 10 days of such disposition.

Notwithstanding the foregoing and Section 4.2(e), the Committee may, without the
consent of the Grantee, at any time before the exercise of an Option (whether or
not an Incentive Stock Option), take any action necessary to prevent such Option
from being treated as an Incentive Stock Option.

 

5.5     Substitute Options

Subject to Section 5.9, if the Committee cancels any Option granted under this
Plan, (or any plan of any entity acquired by the Company or any of its
Subsidiaries), and a new Option is substituted therefore, then the Committee
may, in its discretion, determine the terms and conditions of such new Option
and may, in its discretion, provided that the grant date of the canceled option
shall be the date used to determine the earliest date or dates for exercising
the new substituted Option under Section 5.7 hereof so that the Grantee may
exercise the substituted Option at the same time as if the Grantee had held the
substituted Option since the grant date of the canceled option; provided that no
Option shall be canceled without the consent of the Grantee if the terms and
conditions of the new Option to be substituted are not at least as favorable as
the terms and conditions of the Option to be canceled.



--------------------------------------------------------------------------------

 

5.6     Nontransferability

Unless the Committee shall otherwise determine, each Option granted hereunder
shall by its terms not be assignable or transferable other than by will or the
laws of descent and distribution and may be exercised, during the Grantee’s
lifetime, only by the Grantee. With the approval of the Committee, an option may
be transferred by gift to any member of the Grantee’s immediate family or to a
trust for the benefit of one or more such immediate family members. For purposes
of this Section 5.6, “immediate family” shall mean the Grantee’s spouse,
children and grandchildren, parents, grandparents, former spouses, siblings,
nieces, nephews, parents-in-law, sons-in-law, daughters-in-law, brothers-in-law,
sisters-in-law, including adoptive or step relationships and any person sharing
the employee’s household (other than as a tenant or employee).

 

5.7     Exercise of Options

Subject to Sections 4.2(f), 10 and 11 and such terms and conditions as the
Committee may impose, each Option shall be exercisable in such manner as the
Committee, in its discretion, shall determine as set forth in the Award
Agreement. Each Option shall be exercised by delivery to the Company of a
written notice of intent to purchase (in such form as prepared by the Committee)
a specific number of Shares subject to the Option. The Option Price of any
Shares shall be paid in full at the time of the exercise.

 

5.8     Payment of Option Price

In the discretion of the Committee, a Grantee may pay the Option Price payable
upon the exercise of an Option in cash, previously acquired Shares valued at its
Fair Market Value on the date of exercise, or any combination thereof. Payments
in Shares shall be made by delivery of (i) stock certificates in negotiable form
or (ii) a completed attestation form prescribed by the Company setting forth the
whole Shares of stock owned by the holder which the holder wishes to utilize to
satisfy the exercise price. If certificates representing Shares are used to pay
all or part of the purchase price of an Option, a separate certificate shall be
delivered by the Company representing the same number of Shares as each
certificate so used, and an additional certificate shall be delivered
representing the additional Shares to which the holder of the Option is entitled
as a result of the exercise of the Option. No previously acquired Shares may be
used by a Grantee unless such Shares were acquired in the open market or have
been held by the Grantee for at least six months.

 

5.9     Prohibition Against Repricing

Except for adjustments made pursuant to Section 3.3, in no event shall the
Committee have the right to amend an outstanding Award, or cancel an outstanding
Award and issue a new Award, for the sole purpose of reducing the exercise price
thereunder.

 

6.     STOCK APPRECIATION RIGHTS

 

6.1     Grant of SARs

Subject to the terms and conditions of the Plan, a SAR may be granted to
Employees of the Company or its Subsidiaries at any time or from time to time as
determined by the Committee in its sole discretion. SARs may be granted alone or
in tandem with Options.

 

6.2     Number of Shares

The Committee shall have complete discretion to determine the number of SARs
granted to any Grantee.

 

6.3     Exercise Price and Other Terms

The Committee, subject to the provisions of the Plan, shall have complete
discretion to determine the terms and conditions of SARs granted under the Plan;
however, the exercise price of a Freestanding SAR shall be not less than 100% of
the Fair Market Value of a Share on the Grant Date. The exercise price of Tandem
SARs shall equal the Option Price of the related Option.



--------------------------------------------------------------------------------

 

6.4     Exercise of Tandem SARs

Tandem SARs may be exercised for all or part of the Shares subject to the
related Option upon the surrender of the right to exercise the equivalent
portion of the related Option. A Tandem SAR may be exercised only with respect
to the Shares for which its related Option is then exercisable. With respect to
a Tandem SAR granted in connection with an Incentive Stock Option: (a) the
Tandem SAR shall expire no later than the expiration of the underlying Incentive
Stock Option; (b) the value of the payout with respect to the Tandem SAR shall
be for no more than one hundred percent (100%) of the difference between the
Option Price of the underlying Incentive Stock Option and the Fair Market Value
of the Shares subject to the underlying Incentive Stock Option at the time the
Tandem SAR is exercised; and (c) the Tandem SAR shall be exercisable only when
the Fair Market Value of the Shares subject to the Incentive Stock Option
exceeds the Option Price of the related Incentive Stock Option.

 

6.5     Exercise of Freestanding SARs

Freestanding SARs shall be exercisable on such terms and conditions as the
Committee, in its sole discretion, shall determine.

 

6.6     Payment of SAR Amount

Upon exercise of an SAR, a Grantee shall be entitled to receive payment from the
Company in an amount determined by multiplying (a) the difference between the
Fair Market Value of a Share on the date of exercise over the exercise price;
times (b) the number of Shares with respect to which the SAR is exercised. At
the discretion of the Committee, the payment upon SAR exercise may be in cash,
Shares or a combination thereof.

 

6.7     Term of SARs

The term of a SAR shall be determined by the Committee in its sole discretion,
but in no event shall the term exceed ten (10) years from the date of grant.

 

7.     RESTRICTED STOCK AND RESTRICTED STOCK UNITS

 

7.1     Grant of Restricted Stock and Restricted Stock Units

Subject to the terms and conditions of the Plan, the Committee, at any time and
from time to time, may grant Shares of Restricted Stock or Restricted Stock
Units to employees of the Company or its Subsidiaries in such amounts as the
Committee, in its sole discretion, shall determine.

 

7.2     Transferability

Shares of Restricted Stock and Shares received in respect of Restricted Stock
Units may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.

 

7.3     Restrictions

Shares of Restricted Stock and Restricted Stock Units shall be subject to such
restrictions as the Committee, in its sole discretion, may deem advisable or
appropriate, including, without limitation, any limitation on the right to vote
a Share of Restricted Stock or the right to receive any dividend or other right
or property, which restrictions may lapse separately or in combination at such
time or times, in such installments or otherwise, as the Committee may deem
appropriate. If the vesting conditions applicable to an Award of Restricted
Stock or Restricted Stock Units relate exclusively to the passage of time and
continued employment, such time period shall consist of not less than 36 months,
except for in the event of a Change of Control. The Committee may also set
restrictions based upon the achievement of specific performance objectives
(Company-wide, divisional, or individual), applicable federal or state
securities laws, or any other basis determined by the Committee in its
discretion, and may require recipients of Shares of Restricted Stock or
Restricted Stock Units to pay a stipulated purchase price for such Shares of
Restricted Stock or Restricted Stock Units.

 

7.4     Section 162(m) Performance Restrictions

For purposes of qualifying Awards of Restricted Stock and Restricted Stock Units
as “performance-based compensation” under Code Section 162(m), the Committee, in
its discretion, may set restrictions based upon the achievement of Performance
Goals. The Performance Goals may be set by the Committee on or before the latest
date permissible to enable the Restricted Stock or Restricted Stock Units to
qualify as “performance-based” compensation under Code Section 162(m).



--------------------------------------------------------------------------------

 

7.5     Legend on Certificates or Book-Entry Registration for Restricted Shares

Any Share of Restricted Stock granted under the Plan may be evidenced in such
manner as the Committee may deem appropriate including, without limitation, book
entry registration or issuance of a stock certificate or certificates. In the
event that any stock certificate is issued in respect of Shares of Restricted
Stock granted under the Plan, such certificate shall be registered in the name
of the Grantee and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock.

 

7.6     Termination of Employment

Except as otherwise determined by the Committee, upon termination of employment
or cessation of services with the Company for any reason during the Period of
Restriction, all Shares of Restricted Stock and all Restricted Stock Units
still, in either case, subject to restriction shall be forfeited and reacquired
at no cost by the Company; provided, however, that the Committee may, in its
sole discretion, when it finds that a waiver may be in the best interests of the
Company, waive in whole or in part any remaining restrictions with respect to
Shares of Restricted Stock or and Restricted Stock or Restricted Stock Units.

 

7.7     Payment in Respect of Restricted Units

Restricted Units that become payable in accordance with their terms and
conditions shall be settled in cash, Shares, or a combination of cash and
Shares, as determined by the Committee.

 

7.8     No Disposition During Period of Restriction

During the Period of Restriction, Shares of Restricted Stock may not be sold,
assigned, transferred or otherwise disposed of, or mortgaged, pledged or
otherwise encumbered. In order to enforce the limitations imposed upon Awards of
Restricted Stock, the Committee may (a) cause a legend or legends to be placed
on any certificates relating to Shares of Restricted Stock subject to an Award,
and/or (b) issue “stop transfer” instructions, as it deems necessary or
appropriate.

 

7.9     Dividend and Voting Rights

Unless otherwise determined by the Committee, during the Period of Restriction,
Grantees who hold Shares of Restricted Stock or Restricted Units shall not have
the right to receive dividends in cash or other property or other distribution
or rights in respect of such shares, and Grantees who hold Restricted Stock
shall have the right to vote such Shares as the record owner thereof.

 

7.10     Share Certificates

Each certificate issued for Shares of Restricted Stock shall be registered in
the name of the Grantee and deposited with the Company or its designee. At the
end of the Period of Restriction, a certificate representing the number of
Shares to which the Grantee is then entitled shall be delivered to the Grantee
free and clear of the restrictions. No certificate shall be issued with respect
to a Restricted Unit unless and until such unit is paid in Shares.

 

8.     PERFORMANCE UNITS AND PERFORMANCE SHARES

 

8.1     Grant of Performance Units or Shares

Subject to the terms and provisions of the Plan, Performance Units and
Performance Shares may be granted to employees of the Company or its
Subsidiaries at any time and from time to time as determined by the Committee in
its sole discretion.

 

8.2     Initial Value of Performance Units or Shares

Each Performance Unit shall have an initial value that is established by the
Committee on or before the Grant Date. Each Performance Share shall have an
initial value equal to the Fair Market Value of a Share on the Grant Date.

 

8.3     Performance Objectives and Other Terms

The Committee shall set performance objectives in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units or Shares that will be paid out to any Grantee. The
applicable time period established by the Committee, in its sole discretion,
during which the performance objectives must be met shall be called the
“Performance Period”.



--------------------------------------------------------------------------------

 

8.4     General Performance Objectives

The Committee may set Performance Goals based upon the achievement of
Company-wide, Subsidiary, departmental, regional, functional, divisional,
business unit or individual goals, applicable federal or state securities laws,
or any other basis (including, without limitation, relative to the performance
of other corporations) determined by the Committee in its sole discretion.

 

8.5     Section 162(m) Performance Restrictions

For purposes of qualifying Awards of Performance Units or Performance Shares for
the Performance Based Exception under Internal Revenue Code Section 162(m), the
Committee, in its discretion, may determine that the performance objectives
applicable to Performance Units or Performance Shares shall be based on the
achievement of Performance Goals. The Performance Goals may be set by the
Committee on or before the latest date permissible to enable the Performance
Units or Performance Shares to qualify as “performance-based” compensation under
Code Section 162(m). With respect to any Award that is intended to satisfy the
conditions for the Performance Based Exception under Internal Revenue Code
Section 162(m): (A) the Committee shall interpret the Plan and this Section 8 in
light of Internal Revenue Code Section 162(m) and the regulations thereunder;
(B) the Committee shall have no discretion to amend the Award in any way that
would adversely affect the treatment of the Award under Internal Revenue Code
Section 162(m) and the regulations thereunder; and (C) such Award shall not be
paid until the Committee shall first have certified that the Performance Goals
have been achieved.

 

8.6     Earning of Performance Units or Shares

After the applicable Performance Period has ended, the Grantee shall be entitled
to receive a payout of the number of Performance Units or Performance Shares
earned by the Grantee over the Performance Period, to be determined as a
function of the extent to which the corresponding performance objectives have
been achieved. After the grant of a Performance Unit or Performance Share, the
Committee, in its sole discretion, when it finds that a waiver may be in the
best interests of the Company, may reduce or waive any performance objectives
for such Performance Unit or Performance Share.

 

8.7     Form and Timing of Payment

Payment of earned Performance Units or Performance Shares shall be made as soon
as practicable after the expiration of the applicable Performance Period. The
Committee, in its sole discretion, may pay such earned Awards in cash, Shares,
or a combination thereof.

 

8.8     Negative Discretion

Notwithstanding the achievement of any Performance Goals established under this
Plan, the Committee has the discretion by Grantee, to reduce some or all of an
Award that would otherwise be paid.

 

8.9     Extraordinary Events

At, or at any time after, the time an Award is granted, and to the extent
permitted under Internal Revenue Code Section 162(m) and the regulations
thereunder without adversely affecting the treatment of the Award under the
Performance Based Exception, the Committee may provide for the manner in which
performance will be measured against the Performance Goals (or may adjust the
Performance Goals) to reflect the impact of specific corporate transactions,
accounting or tax law changes and other extraordinary and nonrecurring events.

 

9.     TAX WITHHOLDING

 

9.1     Mandatory Tax Withholding.

Whenever under the Plan, cash or Shares pursuant to an Award are to be delivered
to an individual who is subject to U.S. federal income taxes or non-U.S. taxes
upon exercise or payment of an Award, the Company shall be entitled to require
as a condition of delivery (i) that the Grantee remit an amount sufficient to
satisfy all such U.S. Federal, state, and local and all non-U.S. withholding tax
requirements related thereto, (ii) the withholding of such sums from
compensation otherwise due to the Grantee or from any Shares or cash due to the
Grantee under the Plan, or (iii) any combination of the foregoing.

or

With respect to U.S. taxpayers, if any disqualifying disposition described in
Section 5.4(f) is made with respect to Shares acquired under an Incentive Stock
Option granted pursuant to the Plan, then the person making such disqualifying
disposition shall remit to



--------------------------------------------------------------------------------

the Company an amount sufficient to satisfy all U. S. federal, state, and local
withholding taxes thereby incurred; provided that, in lieu of or in addition to
the foregoing, the Company shall have the right to withhold such sums from
compensation otherwise due to the Grantee or from any Shares due to the Grantee
under the Plan.

 

9.2     Elective Share Withholding

Subject to this Section 9.2, a Grantee may elect the withholding (Share
Withholding) by the Company of a portion of the Shares otherwise deliverable to
such Grantee upon the exercise of an Award (Taxable Event) having a Fair Market
Value equal to the minimum amount necessary to satisfy required federal, state,
or local withholding tax liability attributable to the Taxable Event.

(a) Each Share Withholding election by a Grantee shall be subject to the
following restrictions:

(i) any Grantee’s election shall be subject to the Committee’s right to revoke
such election of Share Withholding by such Grantee at any time before the
Grantee’s election if the Committee has reserved the right to do so in the Award
Agreement;

(ii) if the Grantee is a Section 16 Grantee, such Grantee’s election shall be
subject to the disapproval of the Committee at any time, whether or not the
Committee has reserved the right to do so;

(iii) the Grantee’s election must be made before the date (the Tax Date) on
which the amount of tax to be withheld is determined; and

(iv) the Grantee’s election shall be irrevocable.

 

10.     DEFERRED PAYMENTS

Subject to the terms of this Plan and applicable law, the Committee may
determine that all or a portion of any Award to Grantee, whether it is to be
paid in cash, Shares or a combination thereof, shall be deferred or may, in its
sole discretion, approve deferral elections made by Grantees. Deferrals shall be
for such periods and upon such terms as the Committee may determine in its sole
discretion; provided, however, that no deferral shall be permitted to the extent
that any such deferral would adversely affect the tax treatment of any
outstanding Awards under applicable law.

 

11.     TERMINATION OF EMPLOYMENT

 

11.1     Termination for Cause.

If the Grantee has a Termination of Employment for Cause, any unexercised Award
shall terminate immediately upon the Grantee’s Termination of Employment.

 

11.2     Termination other than for Cause.

If the Grantee has a Termination of Employment for any reason other than Cause,
then any unexercised Award, to the extent exercisable on the date of the
Grantee’s Termination of Employment, may be exercised as follows:

(a) Death. If the Grantee’s Termination of Employment is caused by the death of
the Grantee, then any unexercised Award to the extent exercisable on the date of
the Grantee’s death, may be exercised in whole or in part, at any time within
one year after the Grantee’s death by the Grantee’s personal representative or
by the person to whom the Award is transferred by will or the applicable laws of
descent and distribution, but in no event beyond the scheduled expiration of the
Award;

(b) Disability. If the Grantee’s Termination of Employment is on account of the
Disability of the Grantee, then any unexercised Award to the extent exercisable
at the date of such Termination of Employment, may be exercised, in whole or in
part, at any time within one year after the date of such Termination of
Employment; provided, however, that, if the Grantee dies after such Termination
of Employment and before the end of such one year period, such Award may be
exercised by the deceased Grantee’s personal representative or by the person to
whom the Award is transferred by will or the applicable laws of descent and
distribution within one year after the Grantee’s Termination of Employment, or,
if later, within 180 days after the Grantee’s death, but in no event beyond the
scheduled expiration of the Award; and

(c) Other. If the Grantee’s Termination of Employment is for any reason other
than Cause, death or Disability, then any unexercised Award, to the extent
exercisable at the date of such Termination of Employment, may be exercised, in
whole or in part, at any time within three months after such Termination of
Employment; provided, however, that if the Grantee dies within



--------------------------------------------------------------------------------

such three-month period following such termination of Employment, such Award may
be exercised by the deceased Grantee’s personal representative or by the person
to whom the Award is transferred by will or the applicable laws of descent and
distribution within 180 days of the Grantee’s death, but in no event beyond the
scheduled expiration of the Award.

 

12.     EFFECTS OF A CHANGE OF CONTROL

Notwithstanding any other provisions of the Plan or any Award Agreement, upon
the occurrence of a Change of Control, (i) all Awards granted under the Plan to
a Grantee which have not been exercised, which have not expired by their terms,
or for which restrictions have not yet lapsed shall immediately be fully
exercisable for the remainder of their respective terms and all restrictions
shall lapse and conditions deemed satisfied, and (ii) the Committee may, in its
sole discretion, determine that such Awards be immediately terminated in which
case the Grantee will be paid an amount in cash (subject to any applicable
withholding taxes) in respect of each Award equal to the difference between the
Fair Market Value of a Share and the exercise price of such Award.

 

13.     NONCOMPETITION AND NONSOLICITATION

During the period of the Grantee’s employment and for two years thereafter, the
Grantee shall not, directly or indirectly, (a) own, manage, operate, join or
control, be employed by or participate in the ownership, management, operation
or control of, or be a consultant to or connected in any other manner with, any
business, firm or corporation which is similar to or competes with a principal
business of the Company or its Subsidiaries (a Competitive Activity) or (b) for
himself or any person or business entity, induce or attempt to induce any
employee of the Company or a Subsidiary to terminate employment with the Company
or a Subsidiary or solicit, entice, take away or employ any person employed by
the Company or a Subsidiary (Solicitation). For these purposes, the Grantee’s
ownership of securities of a public company not in excess of one percent of any
class of such securities shall not be considered to be competition with the
Company or its Subsidiaries. If the Grantee shall engage in a Competitive
Activity or Solicitation, as determined by the Committee in good faith (a) all
Options then held by the Grantee shall expire as of the date that the Grantee
first engaged in such Competitive Activity or Solicitation, (b) the Company
shall have the right to acquire any shares of Stock then owned by the Grantee as
the result of the exercise of an Award at a price equal to the lesser of (i) the
Fair Market Value of such Shares or (ii) the aggregate exercise price paid
therefore by the Grantee, and (c) the Company shall have the right to require
the Grantee to return to the Company any other gain (whether or not realized)
the Grantee had on the exercise of any Awards granted under this Stock Option
and Award Plan (that is, the amount by which, at the time of the exercise of any
Award, the Fair Market Value of the Shares to be received was greater than the
aggregate exercise price paid therefore by the Grantee).

 

14.     MISCELLANEOUS

 

14.1     Securities Law Matters

(a) If the Committee deems it necessary to comply with the 1933 Act and there is
not In effect a registration statement under the 1933 Act relating to the Shares
to be acquired pursuant to the Award, the Committee may require a written
investment intent representation by the Grantee and may require that a
restrictive legend be affixed to certificates for Shares.

(b) If based upon the opinion of counsel for the Company, the Committee
determines that the exercise or nonforfeitability of, or delivery of benefits
pursuant to, any Award would violate any applicable provision of (1) federal or
state securities law or (2) the listing requirements of any securities exchange
on which are listed any of the Company’s equity securities, then the Committee
may postpone any such exercise, nonforfeitability or delivery, as the case may
be, but the Company shall use its best efforts to cause such exercise,
nonforfeitability or delivery to comply with all such provisions at the earliest
practicable date. The Committee’s authority under this Section 13.1(b) shall
expire on the date of any Change of Control.

 

14.2     Funding

Benefits payable under the Plan to any person shall be paid directly by the
Company. The Company shall not be required to fund, or otherwise segregate
assets to be used for, benefits under the Plan.

 

14.3     No Employment Rights

Neither the establishment of the Plan nor the granting of any Award shall be
construed to (i) give any Grantee the right to remain employed by the Company or
any of its Subsidiaries or to any benefits not specifically provided by the Plan
or (ii) in any manner modify the right of the Company or any of its Subsidiaries
to modify, amend, or terminate any of its employee benefit plans.



--------------------------------------------------------------------------------

 

14.4     Rights as a Stockholder

A Grantee shall not, by reason of any Award, have any right as a stockholder of
the Company with respect to the Shares which may be deliverable upon exercise of
such Award until such Shares have been delivered to him. As a condition of
exercise, a Grantee will be required to execute a stockholder agreement if any
such agreement is then in effect with respect to the Shares.

 

14.5     Nature of Payments

Any and all grants or deliveries of Shares hereunder shall constitute special
incentive payments to the Grantee and shall not be taken into account in
computing the amount of salary or compensation of the Grantee for the purposes
of determining any pension, retirement, death or other benefits under (i) any
pension, retirement, profit sharing, bonus, life insurance or other employee
benefit plan of the Company or any of its Subsidiaries or (ii) any agreement
between the Company or any Subsidiary, on the one hand, and the Grantee, on the
other hand, except as such plan or agreement shall otherwise expressly provide.

 

14.6     Non-uniform Determinations

Neither the Committee’s nor the Board’s determinations under the Plan need be
uniform and may be made by the Committee or the Board selectively among persons
who receive, or are eligible to receive, Awards (whether or not such persons are
similarly situated). Without limiting the generality of the foregoing, the
Committee shall be entitled, among other things, to make non-uniform and
selective determinations and to enter into non-uniform and selective Award
Agreements as to (a) the identity of the Grantees, (b) the terms and provisions
of Awards, and (c) the treatment, under Section 10, of Terminations of
Employment. Notwithstanding the foregoing, the Committee’s interpretation of
Plan provisions shall be uniform as to similarly situated Grantees.

 

14.7     Amendment of the Plan

The Board may from time to time in its discretion amend or modify the Plan
without the approval of the stockholders of the Company, except as such
stockholder approval may be required (a) to permit transactions in Shares
pursuant to the Plan to be exempt from liability under Section 16(b) of the 1934
Act or (b) under the listing requirements of any securities exchange on which
are listed any of the Company’s equity securities.

 

14.8     Termination of the Plan

The Plan shall terminate on the tenth anniversary of the Effective Date or at
such earlier time as the Board may determine. Any termination, whether in whole
or in part, shall not affect any Award or Award Agreement then outstanding under
the Plan.

 

14.9     No Illegal Transactions

The Plan and all Awards granted pursuant to it are subject to all laws and
regulations of any governmental authority which may be applicable thereto; and
notwithstanding any provision of the Plan or any Award, Grantees shall not be
entitled to exercise Awards or receive the benefits thereof and the Company
shall not be obligated to deliver any Shares or pay any benefits to a Grantee if
such exercise, delivery, receipt or payment of benefits would constitute a
violation by the Grantee or the Company of any provision of any such law or
regulation.

 

14.10     No Loans

No loans from the Company to Grantee shall be permitted under this Plan.

 

14.11     Assignment or Transfer

Unless the Committee shall specifically determine otherwise, no Award under the
Plan or any rights or interest therein shall be transferable other than by will
or the laws of descent and distribution and shall be exercisable, during the
Grantee’s lifetime, only by the Grantee. Once awarded, the Shares received by a
Grantee may be freely transferred, assigned, pledged or otherwise subjected to
lien, subject to the restrictions imposed by the 1933 Act, Section 16 of the
1934 Act and the Company’s insider trading policy (if any), each as amended from
time to time.



--------------------------------------------------------------------------------

 

14.12     Beneficiary Designation

To the extent allowed by the Committee, each Grantee under the Plan may, from
time to time, name any beneficiary or beneficiaries (who may be named on a
contingent or successive basis) to whom any benefit under the Plan is to be paid
in case of his or her death before he or she receives any or all of such
benefit. Unless the Committee determines otherwise, each such designation shall
revoke all prior designations by the same Grantee, shall be in a form prescribed
by the Committee, and will be effective only when filed by the Grantee in
writing with the Company during the Grantee’s lifetime. In the absence of any
such designation, benefits remaining unpaid at the Grantee’s death shall be paid
to the Grantee’s estate.

 

14.13     Cost and Expenses

The cost and expenses of administering the Plan shall be borne by the Company
and not charged to any Award or to any Grantee unless the Committee otherwise
determines in its sole discretion.

 

14.14     Fractional Shares

Fractional Shares shall not be issued or transferred under an Award, but the
Committee may pay cash in lieu of a fraction or round the fraction, in its
discretion.

 

14.15     Indemnification

Provisions for the indemnification of officers and directors of the Company in
connection with the administration of the Plan shall be as set forth in the
Company’s Certificate of Incorporation and Bylaws as in effect from time to
time.

 

14.16     Severability

If all or any part of the Plan is declared by any court or governmental
authority to be unlawful or invalid, such unlawfulness or invalidity shall not
serve to invalidate any portion of the Plan not declared to be unlawful or
invalid. Any Section or part of a Section so declared to be unlawful or invalid
shall, if possible, be construed in a manner which will give effect to the terms
of such Section or part of a Section to the fullest extent possible while
remaining lawful and valid.

 

14.17     Indemnification

Each person who is or shall have been a member of the Committee, or of the
Board, shall be indemnified and held harmless by the Company against and from
(a) any loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan or
any Award Agreement, and (b) from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such claim, action, suit or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.

 

14.18     Successors

All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all the business or
assets of the Company.

 

14.19     Headings

The headings of Articles and Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.

 

14.20     Number and Gender

When appropriate the singular as used in this Plan shall include the plural and
vice versa, and the masculine shall include the feminine.



--------------------------------------------------------------------------------

 

14.21     Controlling Law

The laws of the State of Connecticut, except its laws with respect to choice of
laws, shall be controlling in all matters relating to the Plan.

 

14.22     Compliance with Laws

(a) The granting of Awards and the issuance, purchase and delivery of Shares
pursuant to such Awards shall be conducted in compliance with all applicable
stock exchange listing requirements and all applicable laws, including, without
limitation, the Sarbanes-Oxley Act, the Dodd-Frank Wall Street Reform and
Consumer Protection Act and the 1934 Act, the respective rules and regulations
promulgated thereunder, and the policies and regulations of applicable
securities regulatory authorities. If the Committee determines, in its
discretion, that, in order to comply with any such listing requirements,
statutes, regulations or rules, certain action is necessary in relation to an
Award (including forfeiture of such Award), no Award shall be granted and no
Shares may be issued, purchased or delivered pursuant to such Awards, as
applicable, unless such action shall have been completed in a manner
satisfactory to the Committee. Without limiting the generality of the foregoing,
the Committee shall have the right to clawback any compensation received under
this Plan in accordance with such applicable listing requirements, statutes,
rules and regulations and in accepting an Award under the Plan, the Grantee
agrees to be bound by any such determination made by the Committee and to take
all such action as the Committee may require.

(b) Notwithstanding anything in this Plan to the contrary, it is intended that
any grant of an Award shall satisfy the requirements for compliance with or
exemption from Section 409A of the Code, to the extent applicable. The Plan and
any Award shall be interpreted in a manner that is consistent with compliance
with or exemption from Section 409A. In the event that any Award is subject to
Section 409A and is otherwise payable upon a Change of Control, no such payment
shall be made unless such Change of Control constitutes a “Change in Control
Event” as defined in Section 1.409A-3(i)(5)(i) of the Treasury Regulations, and
as set forth in Section 1.409A-3(i)(5)(v) through (vii). In the event that any
Award is subject to Section 409A and is payable upon termination of employment
or service, such Award shall not be payable upon a termination of employment or
service unless such termination of employment or service constitutes a
“separation from service” within the meaning of Section 1.409A-1(h) of the
Treasury Regulations. Notwithstanding anything in this Plan to the contrary (and
unless the Award Agreement specifically provides otherwise), if a Grantee
holding an Award that constitutes “deferred compensation” under Section 409A of
the Code is a “specified employee” for purposes of Section 409A of the Code, no
distribution or payment of any amount shall be made upon a “separation from
service” before a date that is six months following the date of such
Participant’s “separation from service” (as defined in Section 409A of the Code
without regard to alternative definitions thereunder) or, if earlier, the date
of the Participant’s death.